DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 5, 10, 19, and 20 were amended.
	
Drawings
The drawings were received on 11 January 2022.  These drawings are acceptable.

Specification
Amendments to the specification were received on 11 January 2022.  These drawings are acceptable.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
An apparatus capable of connecting to a battery, comprising: 

a current sensor configured to detect a first current of the battery; and 
a processor configured to: 
		compute a difference voltage from the measured voltage and an open circuit voltage; 
		determine a second current of the battery based on the difference voltage; 
		generate a first output comprising comparing the second current to a predetermined threshold current; 
		select one of the first current and the second current based on the first output; and
		compute a state of charge of the battery using a prediction and correction algorithm and the selected current.  

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “compute a difference voltage”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “compute” in the context of this claim encompasses a mathematical subtraction of two measured variables.  
The limitation of “determine a second current”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For 
The limitation of “generate a first output”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “generate” in the context of this claim encompasses a performing a mathematical comparison of one number to another number to evaluate an inequality.  
The limitation of “select one of the first current and the second current”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  “Select” in the context of this claim appears to be merely a multiplex operation, producing one of two possible results based on the value of the “first output”.
The limitation of “compute a state of charge of the battery”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  A review of the specification finds a description a Kalman filter, described in a series of mathematical equations on pages 12 – 21.  
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the elements of a battery, a voltage detector, a current sensor, and a battery.  The voltage detector and current sensor acquire data required for the application of the abstract idea.  The acquisition of data is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The claim is silent with regard to an effect of the analysis.  The claim recites using a processor to perform the determination, generation, selection, and 
Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determination, generation, selection, and computation steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements of a voltage detector, current sensor, and processor are well understood, routine, conventional elements commonly seen in combination with a battery.  A review of the instant specification finds the voltage detector described on page 6 as “any circuit and/or device suitable for measuring a voltage potential”, and the current sensor described as “any circuit and/or device suitable for measuring the current of the battery 101”.  The processor is described on page 10 and 11 as “any number of circuits, systems, logic gates, and/or software to perform the desired”.  When considered individually and as an ordered combination, these additional elements do not amount to “significantly more” than the identified abstract idea.  


Independent claims 10 and 14 are similar to independent claim 1, and do not add elements that could be analyzed to amount to “significantly more” than the identified abstract idea.  The claims are not patent eligible.
Dependent claim 2 adds the element of “a memory”, but this element is recited at a high level of generality, and amounts to a generic computer component.   Considered individually and in combination with the elements recited in claim 1, this additional element does not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.
Dependent claims 3 – 9 add further mathematical steps to the mathematical process identified in claim 1.   The claims are not patent eligible.
Dependent claims 11 and 12 add further mathematical steps to the mathematical process identified in claim 10.   The claims are not patent eligible.
Dependent claim 13 adds the element of “a sense resistor”, but this element is recited at a high level of generality, and amounts to a particular approach to detecting the current required by the abstract idea.  This amounts to mere data collection. Considered individually and in combination with the elements recited in claim 10, this additional element does not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible
Dependent claims 15 – 19 add further mathematical steps to the mathematical process identified in claim 14.   The claims are not patent eligible.
Dependent claim 20 adds the element of “a sense resistor”, but this element is recited at a high level of generality, and amounts to a particular approach to detecting 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 8 – 12, 14 – 17, and 19 are rejected under 35 U.S.C. 1021(a)(1) and (a)(2) as being anticipated by Kim et al., US 2018/0143254 (hereinafter 'Kim').

claim 1: Kim teaches an apparatus capable of connecting to a battery ([0046, Fig 8]: discloses an apparatus used to estimate the state of charge of a battery, connected to the battery via sensors 820, 830, and 840), comprising: 
a voltage detector configured to measure a voltage of the battery ([0069, 0085, Fig 8]: voltage sensor 840 provides voltage measurements);
a current sensor configured to detect a first current of the battery ([0069, 0085, Fig 8]: current sensor 830 provides current measurements); and
a processor ([0143, Fig 8]: controller 860) configured to: 
		compute a difference voltage from the measured voltage and an open circuit voltage ([0079 – 0081]: discloses calculated a voltage difference, ΔV 330, from measured voltage information 320 and estimated OCV information 311);
	determine a second current of the battery based on the difference voltage ([0093, 0080, 0081]: discloses generating a corrected current value based on the calculated change in battery capacity, where the change in battery capacity is calculated based on the measured voltage information 320 and estimated OCV information 311);
	generate a first output comprising comparing the second current to a predetermined threshold current ([0087, 0088]: discloses the use of a weighting factor to calculate an average current value, where the determination of the weight is based on a comparison of the average current value to a threshold value); 
	select one of the first current and the second current based on the first output ([0087, 0088]: disclose the use of the calculated weight to determine how much of each current to use in the calculation of the change in battery capacity);


Regarding claim 2: Kim teaches the apparatus according to claim 1, as discussed above, further comprising a memory configured to store battery data indicating a relationship between voltage values and current values ([0056, 0143, Fig 8]: discloses a memory that stores the battery model, which the Examiner interprets as the same as memory 870).  

Regarding claim 3: Kim teaches the apparatus according to claim 1, as discussed above, wherein: 
the processor selects the first current if the second current is greater than or equal to the threshold current; and 
the processor selects the second current if the second current is less than the threshold current ([0087, 0088]: discloses the use of a weighting factor to calculate an average current value, where the determination of the weight is based on a comparison of the average current value to a threshold value.  As the weight is not limited, it could have settings of 0 or 1, which would result in a selection of all of one or the other current values).

claim 4: Kim teaches the apparatus according to claim 1, as discussed above, wherein the processor is further configured to compare the difference voltage to a threshold voltage ([0103, 0057]: discloses calculating a correction value for the current based on a capacity error, where the capacity error is based on the amount of error in the measured voltage). 

Regarding claim 5: Kim teaches the apparatus according to claim 4, as discussed above, wherein: 
the processor selects the second current if the second current is greater than or equal to the threshold current or if the difference voltage is less than or equal to the threshold voltage; and 
the processor selects the first current if the second current is less than the threshold current and the difference voltage is greater than the threshold voltage ([0087, 0088]: discloses the use of a weighting factor to calculate an average current value, where the determination of the weight is based on a comparison of the average current value to a threshold value.  As the weight is not limited, it could have settings of 0 or 1, which would result in a selection of all of one or the other current values).

Regarding claim 8: Kim teaches the apparatus according to claim 1, as discussed above, wherein the processor comprises a comparator to compare the second current to the predetermined threshold current ([0087, 0088]: discloses the use of a weighting factor to calculate an average current value, where the determination of the weight is based on a comparison of the average current value to a threshold value).

Regarding claim 9: Kim teaches the apparatus according to claim 1, as discussed above, wherein determining the second current comprises: 
accessing a memory and selecting the second current that corresponds to the difference voltage ([0084]: discloses accessing a change in battery capacity from a memory). 

Regarding claim 10: Kim teaches a method for calculating a state of charge of a battery ([0046, Fig 8]: discloses an apparatus used to estimate the state of charge of a battery, connected to the battery via sensors 820, 830, and 840), comprising: 
detecting a first current of the battery ([0069, 0085, Fig 8]: current sensor 830 provides current measurements); 
measuring a voltage of the battery ([0069, 0085, Fig 8]: voltage sensor 840 provides voltage measurements); 
computing a difference voltage based on the measured voltage and an open circuit voltage ([0079 – 0081]: discloses calculated a voltage difference, ΔV 330, from measured voltage information 320 and estimated OCV information 311); 
determining a second current of the battery based on the difference voltage ([0093, 0080, 0081]: discloses generating a corrected current value based on the calculated change in battery capacity, where the change in battery capacity is calculated based on the measured voltage information 320 and estimated OCV information 311);

comparing the measured voltage to a predetermined voltage ([0103, 0057]: discloses calculating a correction value for the current based on a capacity error, where the capacity error is based on the amount of error in the measured voltage); and
calculating the state of charge of the battery comprising executing an algorithm using the first current if: 
	the second current is less than the predetermined threshold; and
	the difference voltage is greater than the predetermined voltage; and
	otherwise using the second current ([0087, 0088]: discloses the use of a weighting factor to calculate an average current value, where the determination of the weight is based on a comparison of the average current value to a threshold value.  As the weight is not limited, it could have settings of 0 or 1, which would result in a selection of all of one or the other current values).

Regarding claim 11: Kim teaches the method according to claim 10, as discussed above, wherein the algorithm performs prediction and correction ([0137, 0003]: discloses using the corrected current value along with voltage and temperature information to estimate the state of the battery, which is one of a state of charge or a state of health).

claim 12: Kim teaches the method according to claim 10, as discussed above, wherein determining the second current comprises extracting the second current from a look-up table based on the difference voltage ([0084]: discloses accessing a change in battery capacity from a memory).  

Regarding claim 14: Kim teaches a system ([0046, Fig 8]: discloses an apparatus used to estimate the state of charge of a battery, connected to the battery via sensors 820, 830, and 840), comprising: 
 a battery ([0141, Fig 8]: battery 810); and 
a fuel gauge connected to the battery ([Fig 10]: illustrates a fuel gauge 1060 displayed on a mobile device 1050) and comprising: 
	 a voltage detector configured to measure a voltage of the battery ([0069, 0085, Fig 8]: voltage sensor 840 provides voltage measurements); 
	a current sensor configured to detect a first current of the battery ([0069, 0085, Fig 8]: current sensor 830 provides current measurements); 
	a memory for storing a look-up table comprising relational battery data ([0056, 0143, Fig 8]: discloses a memory that stores the battery model, which the Examiner interprets as the same as memory 870); and 
		a processor connected to the voltage detector, the current sensor, and the memory ([0143, Fig 8]: controller 860), wherein the processor comprises: 
			an arithmetic circuit configured to compute a difference voltage of the measured voltage and an open circuit voltage ([0079 – 0081]: discloses calculated a 
			a selector circuit configured to extract a second current from the memory according to the difference voltage ([0093, 0080, 0081]: discloses generating a corrected current value based on the calculated change in battery capacity, where the change in battery capacity is calculated based on the measured voltage information 320 and estimated OCV information 311);
			a first comparator configured to compare the second current to a predetermined threshold current and generate a first comparator output based on the comparison ([0087, 0088]: discloses the use of a weighting factor to calculate an average current value, where the determination of the weight is based on a comparison of the average current value to a threshold value); 
		a multiplexer configured to output one of the first current and the second current based on the first comparator output ([0087, 0088]: disclose the use of the calculated weight to determine how much of each current to use in the calculation of the change in battery capacity); and 
		a state of charge calculator connected to an output terminal of the multiplexer and configured to compute a state of charge of the battery using the output current ([0137, 0003]: discloses using the corrected current value along with voltage and temperature information to estimate the state of the battery, which is one of a state of charge or a state of health).

claim 15: Kim teaches the system according to claim 14, as discussed above, wherein the relational battery data comprises voltage values and corresponding current values ([0084]: discloses accessing a change in battery capacity from a memory).

Regarding claim 16: Kim teaches the system according to claim 14, as discussed above, wherein: 
the multiplexer outputs the first current if the second current is greater than or equal to the predetermined threshold; and
ONS03739US / 10545.C500the multiplexer outputs the second current if the second current is less than the predetermined threshold ([0087, 0088]: discloses the use of a weighting factor to calculate an average current value, where the determination of the weight is based on a comparison of the average current value to a threshold value.  As the weight is not limited, it could have settings of 0 or 1, which would result in a selection of all of one or the other current values).

Regarding claim 17: Kim teaches the system according to claim 14, as discussed above, further comprising a second comparator configured to compare the difference voltage to a predetermined voltage and generate a second comparator output based on the comparison ([0103, 0057]: discloses calculating a correction value for the current based on a capacity error, where the capacity error is based on the amount of error in the measured voltage).


Regarding claim 19: Kim teaches the system according to claim 17, as discussed above, wherein: 
the multiplexer outputs the second current if the second current is greater than or equal to the predetermined threshold or if the difference voltage is less or equal to than the predetermined voltage; and 
the multiplexer outputs the first current if the second current is less than the predetermined threshold and the difference voltage is greater than the predetermined voltage ([0087, 0088]: discloses the use of a weighting factor to calculate an average current value, where the determination of the weight is based on a comparison of the average current value to a threshold value.  As the weight is not limited, it could have settings of 0 or 1, which would result in a selection of all of one or the other current values).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
claim 6: Kim teaches the apparatus according to claim 1, as discussed above.
Kim is silent with respect to wherein 
the processor comprises a multiplexer to select one of the first current and the second current based on the first output. 

However, Kim teaches the use of a weighting scheme to calculate a current ([0087, 0088]: discloses the use of a weighting factor to calculate an average current value, where the determination of the weight is based on a comparison of the average current value to a threshold value).  As the weight is not limited, it could have settings of 0 or 1, which would result in a selection of all of one or the other current values.  The Examiner interprets this as equivalent to a multiplexer.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kim to allow selecting all of one of the two calculated currents instead of a blend.   This could be used in a case of initial use of the algorithm, or in a case where the calculations need to be reset, or in a case where the measured current appears to be outside of reasonable limits.

Regarding claim 18: Kim teaches the system according to claim 17, as discussed above.
Kim is silent with respect to 


However, Kim teaches the use of a weighting scheme to calculate a current ([0087, 0088]: discloses the use of a weighting factor to calculate an average current value, where the determination of the weight is based on a comparison of the average current value to a threshold value).  As the weight is not limited, it could have settings of 0 or 1, which would result in a selection of all of one or the other current values.  The Examiner interprets this as equivalent to a multiplexer.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kim to allow selecting all of one of the two calculated currents instead of a blend.   This could be used in a case of initial use of the algorithm, or in a case where the calculations need to be reset, or in a case where the measured current appears to be outside of reasonable limits.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al., US 2014/0074416 (hereinafter 'Park') .

Regarding claim 7: Kim teaches the apparatus according to claim 1, as discussed above.
Kim is silent with respect to wherein 


Park teaches an apparatus for estimating a battery state ([0028]) that includes 	
a Kalman Filter to compute the state of charge of the battery using the selected current ([0034, 00 36, 0038]: discloses the use of a Kalman filter to predict the SOC of a battery, where equation 1 models the state of the battery as a function of the previous state, the measured current, and system noise). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kim in view of Park to incorporate a well-understood mathematical model of a battery in order to improve the estimation of the state of charge of the battery. 


Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Poulis et al., US 2016/0294198 (hereinafter 'Poulis').

Regarding claim 13: Kim teaches the method according to claim 10, as discussed above.
Kim is silent with respect to wherein 
detecting the first current comprises measuring a voltage across a sense resistor. 


detecting the first current comprises measuring a voltage across a sense resistor ([0028, Fig 3]: discloses a current sensing circuit 300 that uses a sense resistor 320 to generate a voltage represented as a digital signal 360).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kim in view of Poulis to enable determining the amount of current flow in a way that can be processed using a digital microprocessor, as known in the art. 

Regarding claim 20: Kim teaches the system according to claim 14, as discussed above.
Kim is silent with respect to wherein 
the current sensor is configured to detect the first current by measuring a voltage across a sense resistor connected to the battery.

Poulis teaches a multi-cell battery control circuit ([0009]) that includes 
the current sensor is configured to detect the first current by measuring a voltage across a sense resistor connected to the battery ([0028, Fig 3]: discloses a current sensing circuit 300 that uses a sense resistor 320 to generate a voltage represented as a digital signal 360).

.

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 5, 10, and 19 have been fully considered and resolve the issue of indefiniteness.  The rejection of 22 October 2021 has been withdrawn. 

35 USC §101 
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 16): Claims 1-20 each provide an unconventional technical solution for the technical problem of determining if conditions exist associated with the battery experiencing hysteresis and determining more accurate predictions of state of charge of the battery based on the determination of the conditions associated with the battery experiencing hysteresis.
Examiner submits that MPEP §2016.05(a) states 
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, 

The instant disclosure, as quoted by the applicant, only tangentially names an improvement, in that “if” one current is greater than another, then a battery “may be” experiencing hysteresis, an 
d “the second current IDD2 value has errors and the first current IDD1 may be more suitable for yielding more
accurate predictions of the SOC”.  The specification is silent with respect to how this is an improvement over the sate of the art.
	Applicant argues (see pages 16 – 17): The particular combination of the claim elements provides the practical application of: "An apparatus capable of connecting to a battery," which determines if conditions exist that are associated with the battery experiencing hysteresis, and which uses that determination to select one of two different currents to use in computing a state of charge of the battery.
Examiner submits 

35 USC §102 
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 18): Nothing in the cited paragraphs [0087] or [0088] of Kim discloses or suggests comparing the "corrected current value", which is cited in the Office Action as corresponding to the clamed "second current of the battery", to a predetermined threshold current.
Examiner submits that paragraph [0087] discloses calculating an “average current value” based on the measured current value at the instant time step and the measured current value at the previous time step.  Paragraph [0088] discloses comparing this value to one of several fixed numbers “in response to the average current value being greater than or equal to a preset reference value”.  Table 2, at the end of paragraph [0089], discloses a series of threshold values ranging from 0.01 to 5, that can be used as the reference values used to generate the weight w.   
Applicant argues (see page 18): Even if the weighting factor or "the calculated weight" of Kim were to correspond to the claimed "first output", which Applicant disputes, nothing in either of paragraphs [0087] or [0088] discloses or suggests selecting one of the first current and the second current based on the calculated weight, as the Examiner contends.
Examiner submits that the weighting factor taught by Kim will cause either more or less of the measured current value to be used in the calculation of the battery’s instantaneous capacity.  Kim discusses this in further detail in paragraphs [0098] and [0099], and illustrates the correction of the instantaneous current in figure 4A and 4B.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862